United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS            April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 02-31207
                          Conference Calendar



DEWAYNE ALBERT CROMPTON,

                                      Petitioner-Appellant,

versus

CARL CASTERLINE,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-1854
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Dewayne Albert Crompton, federal prisoner # 03502-090,

appeals from the district court’s dismissal of his 28 U.S.C.

§ 2241 habeas petition.    Crompton argues that his remedy under 28

U.S.C. § 2255 is inadequate and that he has satisfied the savings

clause requirements of that statute.

     Crompton has not met the requisites for bringing a 28 U.S.C.

§ 2241 petition under the savings clause.       See Wesson v. U.S.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-31207
                               -2-

Penitentiary Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002),

cert. denied, 123 S. Ct. 1374 (2003).

     The judgment of the district court is AFFIRMED.